   Case 2:20-cv-10278-CAS-JC Document 24 Filed 04/09/21 Page 1 of 1 Page ID #:131

                                  UNITED STATES DISTRICT COURT
                                 CENTRAL DISTRICT OF CALIFORNIA

                                            CIVIL MINUTES - GENERAL                                  JS-6
 Case No.          CV20-10278-CAS(JCx)                                            Date   April 9, 2021
 Title             MARY JAMES v. PRINCESS CRUISE LINES, LTD; ET AL.



 Present: The Honorable            CHRISTINA A. SNYDER, JUDGE
         CATHERINE JEANG                                    Not Present                           N/A
                 Deputy Clerk                        Court Reporter / Recorder                 Tape No.
                Attorneys Present for Plaintiffs:                   Attorneys Present for Defendants:
                          Not Present                                            Not Present
 Proceedings:                 (IN CHAMBERS) - NOTICE OF SETTLEMENT (Filed April 8, 2021)[23]

      THE COURT, having been notified by counsel that the above-entitled action has
been settled on or about March 18, 2021;

       IT IS HEREBY ORDERED that this action is hereby removed from this Court’s
active caseload until further application by the parties or order of this Court.

      IT IS FURTHER ORDERED that counsel shall file a proper stipulation for
dismissal or a joint report detailing settlement status within 60 days and every quarter
thereafter until a stipulation for dismissal is filed.

      This Court retains full jurisdiction over this action and this Order shall not
prejudice any party to this action. All dates in this action are hereby VACATED.

         IT IS SO ORDERED.




                                                                                         00      :       00
                                                               Initials of Preparer            CMJ




CV-90 (06/04)                                  CIVIL MINUTES - GENERAL                                   Page 1 of 1
